DETAILED ACTION
Response to Arguments
Applicant’s arguments, see page 2 of the remarks, filed on June 21, 2021, with respect to the objections to the drawings have been fully considered and are persuasive.  The objections have been withdrawn. 
Applicant’s arguments, see pages 2 and 3 of the remarks, filed on June 21, 2021, with respect to double patenting objection have been fully considered and are persuasive.  The objection of claim 6 has been withdrawn. 
Applicant’s arguments, see page 3 of the remarks, filed on June 21, 2021, with respect to the rejections based on 35 U.S.C. §112(a) have been fully considered and are persuasive.  The rejection of claims 1-10 has been withdrawn. 
Applicant’s arguments, see page 3 of the remarks, filed on June 21, 2021, with respect to the rejections based on 35 U.S.C. §112(b) have been fully considered and are persuasive.  The rejection of claims 5, 6, and 10 has been withdrawn. 
Applicant’s arguments, see pages 3-6 of the remarks, filed on June 21, 2021, with respect to the rejections based on 35 U.S.C. §103 have been fully considered and are persuasive.  The rejection of claims 1-3, 5, and 6 has been withdrawn. 

Drawings
The drawings were received on June 21, 2021.  These drawings are approved by the examiner.

Specification
The disclosure is objected to because of the following informalities: In the replacement sheets filed on June 21, 2021, the reference signs “412” and “414” of FIG. 4 have been amended to “414” and “412”, respectively; the reference signs “1004”, “1006”, “1008”, and “1010” of FIG. 10 have been amended to“1006”, “1010”, “1004”, and “1008”, respectively; and the reference signs “1204”, “1206”, “1208”, “1210”, “1214”, and “1216” of FIG. 12 have been amended to “1206”, “1210”, “1204”, “1208”, “1216”, and “1214”, respectively. However, the specification didn’t include any amendment to reflect the changes of the reference signs in the replacements sheets of Figures 4, 10, and 12. Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 1-10 and 21-29 are objected to because of the following informalities:  

1. (Currently Amended)  A clock and data recovery device comprising:
a phase detector; 
a loop filter; and
a phase increment injector responsive to an illegal data detector to determine an increment to affect an output of a clocking element, wherein a sign of the increment is ,[[; and]]
wherein the accumulated version of the [[a]] clock and data recovery gradient value is applied to the loop filter.

Claim 5, last line, the term “L symbol times” should be “L symbol times and Δ(n) is the gradient value for symbol time n” to define the meaning of Δ(n) . 

21. (Currently Amended) A method for performing clock and data recovery in a digital receiver, the method comprising:
Determining, by a phase increment injector responsive to an illegal data detector, an increment to affect an output of a clocking element of the digital receiver
Generating, by a phase detector, an accumulated version of a clock and data recovery gradient value
setting a sign of the increment based on a sign or direction of the accumulated version of the clock and data recovery gradient value; and
applying the accumulated version of the [[a]] clock and data recovery gradient value to a loop filter.

Claim 24, last line, the term “L symbol times” should be “L symbol times and Δ(n) is the gradient value for symbol time n” to define the meaning of Δ(n) . 


a phase detector;
a loop filter; and
a phase increment injector responsive to an illegal data detector to determine an increment to affect an output of a clocking element, wherein a sign of the increment is determined from a sign or direction of an accumulated version of a clock and data recovery gradient value generated by the phase detector,[[;]]
wherein the accumulated version of the [[a]] clock and data recovery gradient value is applied to the loop filter,[[;]] and
in response to a number of consecutive decision estimates in a pre-determined measurement time interval that satisfy one or more criteria, the increment is determined by:
K=Km*sign(ΔL(n-S))
where K is the increment, Km is the magnitude of the increment, and ΔL(n-S) is an extent of a gradient to utilize.

Claims 1-4 and 6-10 depend either directly or indirectly from claim 1, therefore they are also objected.
Claims 22, 23, and 25-28 depend either directly or indirectly from claim 21, therefore they are also objected.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: The claimed limitation of “logic to determine the illegal data via partial response” in claim 3; and the claimed limitation of “non-return to zero logic to determine the illegal data” in claim 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 3, 4, and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The amendments to claims 3 and 4 and new claim 23 raise the issue of new matter was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
According to the invention discussed in the specification, although a window/threshold logic is shown in Figures 10 and 12, and a non-return to zero detector logic is shown in Figure 14, the specification fails to provide any support that any of the logics is used to determine illegal data as now claimed. Further, as discussed in the 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 3, 4, 22, and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “the illegal data” recited in line 2 of each of claims 3, 4, 22, and 23 lacks antecedent basis. Further, the claims are also unclear because none of the claimed subject matters recited in the claims are tied to any of the claimed subject matters recited in the precedent claim 1 and claim 21. 

Allowable Subject Matter
Claims 1-2, 5-10, 21-22, and 24-29 would be allowable if rewritten to overcome the objection(s) set forth in this Office action.
Claim 22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Young T. Tse whose telephone number is (571)272-3051.  The examiner can normally be reached on Mon-Fri 10:30am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/Young T. Tse/Primary Examiner, Art Unit 2632